Citation Nr: 0030679	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1969.  He served two tours of duty in the Republic 
of Vietnam.
 
This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 1994 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD.  The Board remanded this 
case to the RO for further development in August 1997.

Upon review of the record, the Board notes that the appellant 
has raised a claim for service connection for an acquired 
psychiatric disability.  The RO previously denied a claim for 
service connection for a nervous condition in May 1970.  This 
claim, which is separate and distinct from the PTSD claim 
currently on appeal, is referred to the RO for appropriate 
action.


REMAND

The appellant contends that he manifests PTSD as a result of 
his exposure to combat stressors during his overseas service 
in the Republic of Vietnam.  According to his statements and 
testimony of record, his first tour of duty in Vietnam 
included serving as a security officer while assigned to the 
74th Supply Company in Saigon during the TET Offensive.  His 
second tour of duty included his volunteer service as a 
seaman gunner in support of the 1st Infantry Division, the 9th 
Infantry Division and the 82nd Airborne along the rivers of 
the Mekong Delta.  He states that he volunteered to serve as 
a machine gunner for a helicopter crew, but instead was 
assigned as a seaman- gunner with the 1099th Transportation 
Battalion Boat C.  He manned an M-60 and performed day and 
night operations which involved exchange of fire with the 
enemy, to include heavy weapons fire and B-40 rockets.  He 
claims that his boat was repeatedly hit by enemy fire.  He 
also recalls an incident in which his friend was injured 
and/or killed when his 50-caliber shield was hit by an 
exploding B-40 rocket.

In an effort to verify his allegations, the appellant has 
provided the RO with photographs taken during his tour of 
duty in Vietnam.  Some of these pictures show the appellant 
stationed on a gunner boat next to a machine gun.  Others 
pictures show the gunner boats in the proximity of the river 
ways with helicopter support ships by their side.  

The appellant's military records establish that he served in 
the Republic of Vietnam.  He initially served as a supply 
clerk with the 423rd Repair Parts Company in Vietnam 
beginning in May 1967.  He served as a supply clerk with the 
74th Repair Parts Company in Vietnam beginning in July 1967.  
He returned to the States in May 1968.  In December 1968, he 
returned to Vietnam and served as a supply clerk with the 
Headquarters and Headquarters Command (HHC) 4th 
Transportation Command.  He was assigned as a stock control 
specialist with the Headquarters and Headquarter Detachment 
(HHD) 11th Transportation Battalion from January 1969 to 
October 1969.  He served during Vietnam Counter Offensive 
Phases II and V, the TET Counter Offensive and an unnamed 
campaign.  He is the recipient of the National Defense 
Service Medal (NSDM), the Vietnam Service Medal (VSM), the 
Republic of Vietnam Campaign Medal (RVNCM) and 4 O/S Bars.  
He was certified for firing M- 14 and M- 16 rifles.  

The appellant's service medical records are negative for 
complaint, treatment, manifestation or diagnosis of PTSD.  
However, an October 1969 hospital admission for an abscess of 
his right buttock records his report of serving as a "seaman 
of Mig boat."

Research conducted by the Director of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirms the 
appellant's assignments to the 423rd Repair Parts Company, 
the HHC 4th Transportation Command, the 74th Supply Command 
and the HHD 11th Transportation Battalion.  There is 
documentation of small arms fire exchanges during the TET 
offensive at Camp Davies in January 1968, at which time the 
74th Repair Parts Company was stationed there.  In August 
1969, rockets were fired at the Cat Lai Harbor and small arms 
fire was exchanged at the Cogido Barge Site.  There were also 
reports of fire exchanges at the Cat Lai Compound and Long 
Bihn Post.  

An Operational Report for the 4th Transportation Division in 
February 1969 noted that personnel were augmented, without 
even temporary authorization, to perform duties among 23 
floating craft for operation and maintenance.  In October 
1969, the 1099th Transportation Company (Medium Boat) 
supported various infantry units by providing transportation 
in the winding waterways of the Mekong Delta.  The units 
supported included the 1st Infantry Division and the 82nd 
Airborne Division.  During this time period, the 1099th 
experienced overages and shortages in various military 
occupational specialties (MOS's), and personnel were cross- 
trained to fill the shortages in accordance with individual 
desires to the maximum extent possible.  On October 9, 1969, 
the ST 2109 was ambushed along the Dong Nai River by two 
rocket rounds, and five soldiers were injured when the vessel 
was hit.

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. 1994)(DSM- IV), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2000).  If 
the evidence establishes that the claimant engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, the lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept a 
claimant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI (1998).

The evidence of record clearly documents that the appellant 
served two tours of duty in Vietnam.  His service personnel 
records document that he served as supply clerk for his 
entire tour of duty.  However, he claims that he served as a 
volunteer seaman- machine gunner with the 1099th 
Transportation Battalion.  His allegations are consistent 
with the Operational Reports for the 1099th Transportation 
Company which show that military personnel were reassigned 
due to labor shortages, and there is documentation that some 
personnel assignments were done without temporary 
authorization.  His allegations that that the 1099th provided 
boat support to the 1st Infantry Division and the 82nd 
Airborne Division in the Mekong Delta, and that such units 
came under enemy fire, are also consistent with the 
documentation of record.  As to whether the appellant was, in 
fact, reassigned to the 1099th as a gunner, the Board finds 
that the appellant's in- service report of serving as a 
"seaman of Mig boat" serves as highly persuasive evidence 
in support of his claim.  With application of the benefit of 
the doubt rule, the Board finds that the appellant engaged in 
combat during service.  In the absence of clear evidence to 
the contrary, the Board finds that the appellant's statements 
of record establish the occurrence of his claimed in- service 
stressors.  38 C.F.R. § 1154(b) (West 1991); 38 U.S.C.A. 
§ 3.304(f) (2000).

In light of the above, the Board is of the opinion that the 
appellant should be afforded VA examination, with benefit of 
review of the claims folder, in order to determine whether he 
manifests PTSD as a result of his exposure to combat 
stressors in service.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should request records of the appellant's 
VA psychiatric treatment from December 1994 to the 
present time.

2.  The RO should ask the appellant to identify any 
other providers of psychiatric treatment whose records 
are not associated with the claims file.  The RO 
should then take the necessary steps to obtain these 
records.

3.  The appellant is hereby advised of his right to 
submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  The RO should arrange for the appellant to be 
examined by a board of at least two VA psychiatrists 
(board certified, if available) in order to determine 
the diagnoses of all psychiatric disorders that are 
currently present.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If PTSD is 
currently present, the examiners should specify (1) 
whether the combat stressors that the appellant was 
exposed to were of sufficient gravity to produce PTSD; 
and (2) whether there is a link between the current 
symptomatology and the stressor or stressors in 
service.  The examination report should include a 
complete rationale for all opinions expressed.  All 
necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  Copies of 
the contents of the claims folder and a copy of this 
REMAND must be made available to the examiners for 
their review prior to the examination.

5.  When all appropriate development has been 
completed, the RO should readjudicate the claim for 
service connection for PTSD with consideration given 
to all the evidence of record, to include the evidence 
obtained as a result of this remand.  If the 
determination made remains unfavorable, the appellant 
and his representative should be furnished with a 
Supplemental Statement of the Case and be given the 
opportunity to respond thereto.  Thereafter, subject 
to current appellate procedures, the case should be 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


